Citation Nr: 9928538	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-23 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of 
injuries of the right shoulder and neck, with arthritis of 
the right shoulder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


INTRODUCTION

The veteran had active service from October 1952 to March 
1955.  This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from a June 1993 rating 
decision of the Atlanta, Georgia Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for residuals of injuries to the head, right 
shoulder and neck.  The case was remanded to the RO for 
further development by the Board in March 1996.  The 
requested development was accomplished, the claims remained 
denied, and the case is now before the Board for resolution.  


FINDING OF FACT

The claims of entitlement to service connection for the 
residuals of injuries to the head, right shoulder and neck 
are not supported by competent medical evidence showing that 
the veteran's current symptoms are related to an in-service 
disease or injury.


CONCLUSION OF LAW

The claims of entitlement to service connection for the 
residuals of injuries of the head, right shoulder, and neck, 
are not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post- 
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 12 Vet. 
App. 296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under section 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible claims).  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  The 
Board is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 2 
Vet. App. 8, 14 (1991).  

In the instant case, the Board notes that the veteran's 
service medical records are not available and presumed 
destroyed.  The Court has held that where the service medical 
records are presumed destroyed, through no fault of the 
veteran's, the VA's obligation to explain its findings and 
carefully consider the benefit-of-the-doubt rule is 
heightened.  Sussex v. Derwinski, 1 Vet. App. 526, 528 
(1991); O'hare v. Derwinski, 1 Vet App. 365, 367 (1991).  
Given that, the Board accepts the veteran's statements as to 
treatment for minor injuries in service in 1953, after his 
jeep overturned in the snow.  But it is also noted that the 
veteran's service separation examination report dated March 
1955, which has been associated with the claims folder, was 
negative for any evidence of a head, right shoulder or neck 
disorder or disability.  The first post-service medical 
evidence is a medical report dated June 1991, from the 
Georgia correctional facility where the veteran was then 
incarcerated, which indicated the veteran had residuals of an 
old injury to the right shoulder and neck.

As there is evidence of injury in service, and medical 
evidence of current disability, the Board finds, therefore, 
that the first and second elements of the Caluza analysis are 
satisfied.  However, there is no medical evidence of record 
showing a nexus between any current symptoms and the in-
service injury.  The veteran's own account of the in-service 
injury and subsequent one-time treatment by a medic do not 
show that the in-service injuries were indicative of chronic 
disability or that they resulted in any residual symptoms.  
The veteran's assertion that the claimed symptoms of 
arthritic pain in the neck, right shoulder and neck are 
related to the injury in service is not probative because the 
veteran is not competent to provide evidence of the etiology 
of a medical disorder. Grottveit, 5 Vet. App. at 93.  The 
Board has determined, therefore, that the claims of 
entitlement to service connection for the residuals of a head 
injury, and a right shoulder and neck injury, are not well 
grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
See Bernard v Brown, 4 Vet. App. 384, 394. (1993).  The Board 
has determined, therefore, that, in the absence of a well- 
grounded claim, VA has no duty to assist the veteran in 
developing his case.

Although VA is under no duty to assist the veteran in the 
absence of a well-grounded claim, VA may, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not indicated the existence of any other evidence that, 
if obtained, would make his claim well grounded.  
Specifically, the Board refers to the veteran's recent 
statement submitted in January 1997, in response to the RO's 
request for additional evidence in support of his claims.  VA 
has no further obligation, therefore, to notify him of the 
evidence needed to support his claim.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).



ORDER

Service connection for residuals of a head injury is denied.

Service connection for residuals of injuries to the right 
shoulder and neck is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


